Name: Council Regulation (EEC) No 2835/79 of 14 December 1979 amending, with respect to the Italian lira and the pound sterling, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/58 Official Journal of the European Communities 15 . 12. 79 COUNCIL REGULATION (EEC) No 2835/79 of 14 December 1979 amending, with respect to the Italian lira and the pound sterling, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ( ¢), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposals from the Commission, Whereas Council Regulation (EEC) No 878/77 of 26 April 1 977 on the exchange rates to be applied in agri ­ culture (3), as last amended by Regulation (EEC) No 2717/79 (4), fixed representative rates inter alia for the Italian lira and the pound sterling ; whereas it seems appropriate that new representative rates should be fixed for these currencies at a level closer to present economic reality ; Whereas provision should be made in principle for the new representative rates to take effect immedi ­ ately, due account being taken , however, of special needs in some sectors ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 129, HAS ADOPTED THIS REGULATION : Article 1 In Article 2a (4) of Regulation (EEC) No 878/77, the following point shall be added : '(c) By way of derogation from paragraph 2, as regards the Italian lira, the representative rate of Lit 100 = 0-0895255 ECU shall apply with effect from :  1 January 1980 for the fishery products sector,  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals, eggs, poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 for the wine sector ; however, other dates may be fixed for distillation operations,  17 December 1979 in all other cases not mentioned above, and in particular for the additional aid referred to in Article 1 (2) of Regulation (EEC) No 2511 /69 .' Article 2 In Article 2a (5) of Regulation (EEC) No 878/77, the following subparagraph shall be added : 'By way of derogation from paragraph 2, as regards the pound sterling, the representative rate of one pound sterling = 1-61641 ECU shall apply with effect from :  1 January 1980 for the fishery products sector,  1 August 1980 for the cereals, eggs, poultry, ovalbumin and lactalbumin sectors,  16 December 1980 for the wine sector ; however, other dates may be fixed for distilla ­ tion operations,  17 December 1979 in all other cases not mentioned above.' Article 3 This Regulation shall enter into force on 17 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1979 . For the Council The President B. LENIHAN (') OJ No 106, 30 . 10 . 1962, p . 2553/62. (2 ) OJ No L 263, 19 . 9 . 1973, p . 1 . 0) OJ No L 106, 29 . 4. 1977, p . 27 . 4) OJ No L 309, 5 . 12. 1979 , p . 1 .